Bernard Ryan, P. J.
Claimant has appealed from a judgment of this court dismissing his claim and has procured permission of the Supreme Court, Appellate Division, Fourth Department, to prosecute his appeal as a poor person. He now applies for the issuance by this court of a certificate to the official stenog*938rapher of the sum to which he is entitled as statutory fees for the transcript of his minutes as provided by section 1493 of the Civil Practice Act. This court is authorized to grant the relief requested. (Ehde v. State of New York, 260 App. Div. 511.)
The Attorney-General does not oppose this motion. However, no notice has been given to the county whose treasurer will be asked to honor the certificate, when issued. This omission may not be fatal. (Smith v. Smith [County of Sullivan], 2 N Y 2d 120.) But we believe the better practice would be to give notice of the application to all who may be affected by the result, for it must be noted that in the case cited the Court of Appeals said (p. 125), “ in the end there was no deprivation of due process
The motion is denied without prejudice to further proceedings.
Enter order.